Citation Nr: 1736280	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of overpayment of VA pension benefits in the amount of $35,827.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 decision issued by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran has not disputed the validity of the debt except for the extent his mother died in April 2006 not February 2006.  In February 2011, the VA adjusted the amount to reflect that it would begin counting income starting on May 1, 2006.  Thus, the issue is whether he is entitled to a waiver.  Accordingly, the Board has rephrased the issue listed on the title page.

The Veteran initially requested a hearing, but cancelled his request.  (See February 2011 Report of General Information).  In May 2011, his representative requested a hearing.  There was an informal conference in June 2012.  He was scheduled for a hearing in September 2012, but cancelled it in August 2012.

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  Regardless, general due process concerns have been satisfied in connection with this appeal nor has the Veteran or his representative claimed otherwise.  See 38 C.F.R. § 3.103 (2016).


FINDINGS OF FACT

1.  There is no indication of fraud, misrepresentation, or bad faith by the Veteran in the creation of the debt in the original amount of $35,827.00. 

2.  The Veteran bears substantial fault for the creation of the overpayment by accepting pension benefit payments despite clear written notice that a change in income status would require a downward adjustment, if not total reduction, of his improved pension benefits.

3.  The $35,827.00 debt would not result in him being unable to provide for his basic necessities and would not nullify the objective for which the pension program was intended. 

4.  The Veteran did not relinquish a valuable right or incur a legal obligation in reliance on VA benefits and his failure to make restitution would result in an unfair gain to himself at the expense of the government.

5.  The VA bears minimal, if any, fault for the creation of the debt in the original amount of $35,827.00, and it would not be against equity and good conscience to collect the amount of $35,827.00 debt.


CONCLUSION OF LAW

Recovery of an overpayment of pension benefits in the amount of $35,827.00 would not be against equity and good conscience.  38 U.S.C.A. §§ 1503, 1521, 5302(c), 5107 (West 2014); 38 C.F.R. §§ 1.962 (b), 1.965(b), 3.3(a) (3), 3.23, 3.105(h), (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria and Analysis

Initially, the Board notes that the Veteran is not challenging the validity of the debt.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (indicating this otherwise would be the threshold preliminary determination).  Hence, the Board may proceed directly to the merits of his waiver request.

If there is an indication of fraud, misrepresentation or bad faith in the creation of an overpayment, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b).  The Committee determined that the Veteran had not demonstrated bad faith in creating the overpayment.  It is the Board's responsibility to consider the matter of bad faith on a de novo basis.  Indeed, the Court has held that the Board must independently address this preliminary consideration before addressing whether waiver would be appropriate under the applicable criteria of 38 C.F.R. § 1.965 (a).  See Ridings v. Brown, 6 Vet. App. 544 (1994).  The Board concludes based on the evidence of record that there was no indication of fraud, misrepresentation, or bad faith in the creation of the overpayment.  Therefore, the Board will next address whether recovery of the overpayment of VA pension benefits would be contrary to principles of equity and good conscience.

The standard of "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive.

1.  Fault of the debtor. Whether the actions of the debtor contributed to the creation of the debt.

2.  Balancing of faults. Weighing of the fault of the debtor against that of VA.

3.  Undue hardship. Whether collection would deprive the debtor or family of basic necessities.

4.  Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

5.  Unjust enrichment. Whether failure to make restitution would result in unfair gain to the debtor.

6.  Changing position to one's detriment. Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation. 

38 C.F.R. § 1.965 (a).

The Board will consider each of these elements in turn.

The definition of fault is "the commission or omission of an act that directly results in the creation of the debt."  See Veterans Benefits Administration Circular 20-90-5 (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control an appellant had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether an appellant's actions were those expected of a person exercising a high degree of care, with due regard for the appellant's contractual responsibility to the government.  The age, financial experience, and education of the appellant should also be considered in these determinations.

A person who is a recipient of VA pension benefits must notify VA of all circumstances that will affect entitlement to receive the benefit being paid.  38 U.S.C.A. § 1506 (3); 38 C.F.R. §§ 3.277, 3.652.

The record reflects that the Veteran has been in receipt of pension benefits for well over a decade at the time of the debt.  On November 27, 2000, he was notified that his improved pension rate was $775.00, effective December 21, 2000.  The letter also stated that "if the income information shown was not correct, that he must furnish an accurate statement of income from all sources."  On May 18, 2001, he was notified that his improved pension rate was $775.00 beginning on March 1, 2001 based on the determination that his countable income was $0.  The letter also stated that if the income was not correct, he needed to furnish an accurate statement of income from all sources.  On November 26, 2007, he was notified that the improved pension rate was $931.00 monthly beginning on December 1, 2007 based on his countable net income of $0.  The letter also stated that if the income was not correct, he needed to furnish an accurate statement of income from all sources.  (See LCM documents).

On April 26, 2006, his mother died and he inherited property and other items from her estate.  (See April 2009 Executor's Deed).

A 2007 tax return reflects $12,631 in interest payments.  A 2008 tax return shows interest income as $11, 230.

On December 31, 2007, he was informed that he would not be receiving an EVR (eligibility verification form) because he had no income.  He was also informed that he had to report any Social Security income and/or other payments from earnings, interest from bonds or savings, pension or other payments from anyone, money, and/or inherited property.

On November 18, 2008, he was informed that his improved pension rate was $985.00 beginning in January/February 2009 based on the determination that his countable income was $0.  The letter also stated that if the income was not correct, he needed to furnish an accurate statement of income from all sources.

In a January 2009 written statement, the Veteran stated that he was an independent executor of his deceased mother's estate and that he has used the money to pay of her bills, attorney fees for a lawsuit, and maintenance of the property.  He also reported that his taxable income for 2006 was $10,312.00 with supporting tax documents.

A May 23, 2009 letter notified him of the debt in the amount of $35,827.00.  A July 2009 decision of Committee on Waivers and Compromises denied the waiver.  Their rationale was that he would have realized an unjust enrichment at the Government's expense.  The Committee also found that he was at fault for the creation of the debt because he should have known to report all income changes in a timely manner.  Also, the Committee found that his net worth was such that the collection of the debt will not cause a financial hardship.

The Board finds that the Veteran bore majority of the fault in the creation of the overpayment.  He did not report the income in a timely fashion and did not take action to request that VA reduce his benefits.  If he had taken such action he could have reduced the amount he would have had to repay.  He is well aware of his need to notify VA of change of income in light of the notices his received and the fact that he has been through a waiver process two times before.  Previously, he had received $25,000 in income in 1996 and did not report it, which a waiver was granted on March 22, 2000.  (See also Waiver Request dated March 4, 1981).  In balancing the faults of the debtor versus that of VA, the Board finds that the Veteran bore greater fault in creation of the overpayment in failing to report income and failing to submit a written statement requesting a reduction of his benefits.

With respect to whether recovery of the overpayment would result in undue financial hardship, a finding of financial hardship is justified if the collection of the indebtedness would deprive the appellant of food, clothing, shelter, or other basic necessities. 

In statements, the Veteran reported that his inherited money was used to maintain upkeep on the estate.  He indicated that he paid off was creditors for his mother's estate and attorney fees for a lawsuit.  A July 2009 VA Form 5655, Financial Status Report (FSR), shows that he had had a monthly net income of $ 935.83 gross salary and $981.00 pension benefits.  He listed monthly expenses which totaled $1099.40.  He also listed $202,965 in stocks and bonds and was part owner of real estate property.  His net worth was reported as totaling $348,257.00.

In view of the information the Veteran has submitted, the Board finds that, while he would incur some financial sacrifice through the recovery of the debt, such repayment would not deprive him of the basic necessities of life and thereby pose an undue hardship.  The financial information he has submitted does not support such a finding.  Further, the Government is entitled to the same consideration as other creditors or potential creditors.  Thus, based on consideration of the information submitted, the Board finds that financial hardship from recovery of the Veteran's indebtedness to VA is not shown.  38 C.F.R. § 1.963 (a) (3).

As to whether collection of the debt would defeat the purpose of the benefit, the purpose of pension benefits is to provide financial assistance to the beneficiary.  The amount of pension benefits is calculated based on total income and assets.  In regard to whether collection of the debt would defeat the purpose for which benefits were intended, it would not.  The Board finds that repayment of the debt at issue in this case would not conflict with the objective underlying the benefits, as the Veteran presently appears capable of acquiring basic necessities.  38 C.F.R. § 1.965 (a)(4).  Thus, repayment of the debt would not nullify the purpose for which the pension benefits were intended, as the Veteran's repayment will not deprive him of basic necessities such as food, clothing, and shelter.

Additionally, the Veteran clearly received benefits to which he was not entitled, so waiver of recovery of this consequent indebtedness would result in unjust enrichment to him.  If a waiver of recovery is granted it would create an unfair gain to him because he would be allowed to retain funds to which he was not legally entitled.  38 C.F.R. § 1.965 (a)(5). 

There is no evidence that he incurred a legal obligation or relinquished a valuable right as a result of having to repay the overpayment to VA.

The Board also finds no procrastination on the part of VA in discontinuing the Veteran's pension benefits when receiving information of his ineligibility - which had been provided by an IVM process initially and then the Veteran himself.  (See August 2, 2008 IVM letter and January 2009 Written Statement).  Thus, any potential fault on VA in this case is minimal, if any.  As such, the Board finds that the relative fault for the creation of the overpayment of improved pension benefits strongly militates against waiver of recovery.

Weighing all the factors considered above based on the entire circumstances of this case, the Board concludes that a preponderance of those factors is against waiver of recovery.  Accordingly, the Board finds that recovery of the overpayment of $35,827.00 was not against equity and good conscience, and waiver of recovery of the overpayment is denied.


ORDER

Entitlement to waiver of overpayment of VA pension benefits in the amount of $35,827.00 is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


